Title: [Diary entry: 12 September 1771]
From: Washington, George
To: 

12. Agreed with one William Powell to look after my Mothers Quarter on Rappahannock, on the following Terms; to wit—to continue the five hands now on the Plantation, & either to add one more horse to those which are there (amounting to four) or put two good ones there, and take away two of the most indifferent. To allow him 365 lbs. of Porke, the Milk of a Cow, and the Seventh part of all the Corn, Tobo., and Wheat he can make—In consideration of which he is to stay constantly on the Plantn. with

his People furnish himself with bed and other necessaries & to keep no Horse or other Creature [of his own] on the Plantation.